department of the treasury internal_revenue_service washington p n t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number number release date se t eo ra t date legend m n p x y z dear ------------------ approval of a proposed set-aside of m's income under the suitability test of sec_4942 of the internal_revenue_code the code and sec_53_4942_a_-3 of the foundation and similar excise_taxes regulations the regulations and a determination that the amount set_aside may be treated as a qualifying_distribution in the year in which it is set_aside but not in the year in which actually paid m is recognized as exempt from federal_income_tax as a charitable_organization under sec_501 of the code and is classified as a private_foundation within the meaning of sec_509 sec_501 of the code and is classified as a publicly_supported_organization under sec_509 of the code no additions to the set-aside are planned of historic places the cost of the restoration project is estimated at dollar_figurey we have considered your ruling_request dated date in which you requested m wishes to set_aside a grant totaling dollar_figurex to n n is exempt from federal_income_tax under the purpose of the grant is to renovate and restore p p is listed in the national register ein m's grant is subject_to an agreement with n the agreement under the agreement m will make a grant of dollar_figurex to n to partially fund the costs of the restoration project the restoration grant m will disburse the funds to n in a lump sum within business days after the satisfaction of the conditions set forth in paragraph sec_2 b and c of the agreement upon receipt of the funds from m n shall deposit the funds in a separate interest bearing account the project account as the conditions set forth in paragraph sec_2 and e are satisfied n may make disbursements from the project account solely to pay reimbursable costs of the restoration project and no other purpose as stated in the agreement reimbursable costs shall mean costs actually incurred by n for labor materials furnishings fixtures fees and permits for the restoration project including the labor materials and other items described in the structure report and project budget reimbursable costs shall not include costs of publicity fundraising legal and accounting costs costs of financing and other soft costs not directly incurred to procure labor materials furnishings fixtures or services for the restoration project m’s obligation to make the gift to n is subject_to the following conditions precedent detailed in paragraph of the agreement conditions precedent to grant the obligation of m to make the grant to n shall unless satisfaction thereof shall be waived by m in writing be subject_to the following conditions precedent a on or before date i n shall have received eligible matching_contributions as hereafter defined for the restoration project in an amount not less than dollar_figurez and ii shall have provided m with evidence satisfactory in its sole discretion that such contributions have been received in order to constitute an eligible matching_contribution a contribution must be either i a contribution of cash or marketable_securities earmarked for the restoration project actually paid to n after the date of this agreement and prior to date contributions not earmarked for the restoration project shall not constitute eligible matching_contributions ii an irrevocable binding commitment from a donor made after the date of this agreement and prior to date to contribute cash or marketable_securities for the restoration project and payable not later than the projected date for substantial completion of the restoration project as reasonable determined by m or iii an irrevocable binding commitment made after the date of the agreement and prior to date for an in-kind contribution for the restoration project which has a readily ascertainable market_value such as for example a contribution of materials for which price quotations are readily available or a contribution of services performed by a person regularly engaged in the business of providing such services services performed by volunteers or other persons who are not regularly engaged in the business of providing such services shall not be considered as eligible matching_contributions for purposes of determining the amount of eligible matching_contributions raised by n in-kind contributions of materials shall be valued based upon the prices customarily charged by the donor or a seller of comparable materials to its customers generally at the time of the contribution in-kind contributions of services shall be valued based upon the charges customarily made by the provider of such services for similar work at the time of contribution b on or before date m shall have received assurances satisfactory to it that an architect approved by m has been engaged as supervising architect for the restoration project c on or before date i n shall have submitted to m and m shall have approved in writing the drawings plans and specifications for the restoration project collectively the plans and ii m shall be satisfied in its sole discretion that n has sufficient funding to complete the restoration project as embodied in the plans d prior to disbursement of any portion of the grant from the project account for the purchase of any materials of the performance of any work for the restoration project n shall have submitted to m and m shall have approved in writing the contractor vendor or other supplier and the finally awarded contract for the labor and or materials for which such disbursement is to be made each a final contract e at the time of disbursement of any portion of the grant from the project account n shall not be in default in the performance of any of its obligations under this agreement and shall be an organization described in sec_501 and sec_509 or of the code any approvals required to be given by m pursuant to paragraph sec_2 c and d may be given or withheld by m in its sole discretion m’s right to approve the plans and the final contracts as provided in paragraph sec_2 and d shall include the right to approve both the preliminary plans and each of the final contracts including the contractor or vendor who is to be a party to such contract the furnishings materials and services to be supplied or performed by such contractor and any revisions to the plans incorporated in the final contracts after the initial solicitation of bids for the restoration project if any of the conditions set forth in this sec_2 should not be satisfied and if m should be unwilling to waive the same then this agreement and the obligation of m to make the grant provided for herein may be terminated at the option of m by written notice to n a termination notice if m gives a termination notice after m has funded the project account as provided in sec_3 n shall promptly after receipt of the termination notice refund to m any undisbursed balance remaining in the project account at the time of receipt of the termination notice le sec_33 of any amounts which n has become legally obligated to disburse for the purpose specified in sec_1 above prior to its receipt of the termination notice it is expected that the funds for the restoration project will be derived from n funds and the combined grants received by n from m and the members of the community the agreement by its terms requires that the payments of the grant be made on or before date ten days after the date deadline for satisfaction of the conditions precedent which is less than months from the date of the set-aside m states that i the set-aside was made by m as of date and ii the amounts to be set_aside as described herein must and will actually be paid for the restoration project within a period of time that ends not more than months after the date of the set-aside sec_4942 of the code provides that for purposes of sec_4942 the term sec_4942 of the code defines the term qualifying_distribution in general as any sec_4942 of the code imposes on the undistributed_income_of_a_private_foundation for any taxable_year which has not been distributed before the first day of the second taxable_year following such taxable_year a tax equal to percent of the amount of such income remaining undistributed at the beginning of such second taxable_year undistributed_income means with respect to any private_foundation for any taxable_year as of any time the amount by which the distributable_amount for each taxable_year exceeds the qualifying distributions made before such time out of such distributable_amount amount_paid to accomplish one or more purposes described in sec_170 or to acquire an asset used directly in carrying out one or more purposes described in sec_170 sec_4942 of the code provides that an amount of income that is set_aside for a specific project which comes within one or more purposes described in sec_170 of the code may be treated as a qualifying_distribution if the amount meets the set-aside_requirements of sec_4942 a specific project may be treated as a qualifying_distribution if at the time of the set-aside the private_foundation establishes to the satisfaction of the secretary that the amount set_aside will be paid for the specific project within five years and that the suitability test for a set-aside under sec_4942 is met foundation at the time of the set-aside must establish to the satisfaction of the secretary that the specific project is one that can better be accomplished by the set-aside of income rather than by the immediate payment of funds specific project that is for one or more of the purposes described in sec_170 or b of the code may be treated as a qualifying_distribution in the year in which set_aside but not in the year in which actually paid if the requirements of sec_4942 of the code are met the foundation establishes to the satisfaction of the commissioner that the amount set_aside will be paid for the specific project within months after it has been set_aside and the set-aside otherwise meets the suitability test of sec_53_4942_a_-3 of the regulations the private_foundation establishes to the satisfaction of the commissioner that the specific project for which the amount is set_aside is one that can be better accomplished by a set-aside than by the immediate payment of funds specific projects that can be better accomplished by the use of a set-aside include but are not limited to projects in which relatively long-term grants or expenditures must be made in order to assure the continuity of particular charitable projects or program-related investments as defined in sec_4944 or where grants are made as sec_4942 of the code provides in pertinent part that an amount set_aside for sec_53_4942_a_-3 of the regulations provides that the suitability test is satisfied if sec_4942 of the code provides a suitability test under which the private sec_53_4942_a_-3 of the regulations provides that an amount set_aside for a sec_53_4942_a_-3 of the regulations provides that if an amount is set_aside m has timely sought approval of its set-aside of income at the time when the amounts of revrul_77_7 1977_1_cb_354 holds that the term specific project includes a building part of a matching-grant program such projects include for example a plan to erect a building to house the direct charitable educational or other similar exempt activity of the private_foundation even though the exact location and architectural plans have not been finalized project to be undertaken by a public charity unrelated to the foundation making the set_aside under the suitability test of sec_4942 of the code and sec_53_4942_a_-3 of the regulations the private_foundation must apply for the commissioner's approval of the set- aside before the end of the taxable_year in which the amount is set_aside income are to be set_aside as required by sec_4942 of the code and sec_53_4942_a_-3 of the regulations m's set-aside of dollar_figurex as a matching-grant will be for specific projects within the charitable purposes of sec_170 of the code as required by sec_4942 of the code and sec_53_4942_a_-3 of the regulations m represents that the amount set_aside for the restoration project will be paid out within months from the time it is set_aside as required by sec_4942 of the code and sec_53_4942_a_-3 of the regulations m's specific project ie the restoration grant is better accomplished by this set-aside of income rather than by immediate payment because it involves a grant made as part of a matching grant program as described in sec_53 a - b of the regulations thus m's restoration grant to n meets the requirements for a set- aside of income under the suitability test of sec_4942 of the code and sec_53_4942_a_-3 of the regulations to n will be treated as a qualifying_distribution under sec_4942 of the code and sec_53_4942_a_-3 of the regulations in the tax_year when such amount is set_aside internal_revenue_service must be evidenced by the entry of a dollar amount in on the books_and_records of a private_foundation as a pledge or obligation to be paid at a future date or dates further any amount which is set_aside must be taken into account in determining the private_foundation's_minimum_investment_return under sec_53_4942_a_-2 of the regulations and any income attributable to a set-aside must be taken into account in computing adjusted_net_income under sec_53_4942_a_-2 of the regulations permanent records and include a copy with m's annual return form_990-pf this ruling letter is directed only to m sec_6110 of the code provides that it may not be used or cited as precedent sec_53_4942_a_-3 of the regulations provides that any set-aside approved by the accordingly we rule that up to dollar_figurex of m's income to be set_aside for the restoration grant because this ruling letter could help to resolve any questions please keep it in m's if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter lois g lerner director exempt_organizations rulings agreements sincerely
